JS 44 (Rev. 04/21)

Case 1:21-cv-01077 REBIUIDG OER SH EAidg 05/03/21 Page 1 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

PERDUE FARMS INC.

(b) County of Residence of First Listed Plaintiff

Wicomic Co.

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

IRVING E. WALKER, H.C. JONES Ill, COLE SCHOTZ

P.C., 300 E. LOMBARD ST #1450, BALTIMORE, MD

21202. 410-230-

0660

DEFENDANTS

NOTE:
THE TRACT

Attorneys (if Known)

 

OF LAND INVOLVED.

FIFTH STREET COLD STORAGE, INC., fka POCONO
PRODUCE CO. INC., dba POCONO PROFOODS
County of Residence of First Listed Defendant

(IN US. PLAINTIFF CASES O!
IN LAND CONDEMNATION CASES, USE THE LOCATION OF

NLY)

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

U.S. Government
Plaintiff

fi

4

O

U.S. Government
Defendant

[]3 Federal Question
(U.S. Government Not a Party)

[x]4 Diversity
(Indicate Citizenship of Parties in [tem IL)

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

(For Diversity Cases Only)

PTF

O
O

Citizen of This State

Citizen of Another State

O

Citizen or Subject of a
Foreign Country

a

DEF

[Ji
O

l Incorporated er Pri

of Business In T)

4

2

Incorporated and Principal Place

Ul. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

nd One Box for Defendant)
PTF

[x] 4
Os [ls

DEF
neipal Place [ ]4
his State

of Business In Another State

3

[] 3

Foreign Nation

Click here for: Nature of 8

 

CONTRACT

TORTS

FORFEITURE/PENALTY

 

PERSONAL INJURY PERSONAL INJURY
310 Airplane C] 365 Personal Injury -
315 Airplane Product Product Liability

:

Liability [_] 367 Health Care’
|] 320 Assault, Libel & Pharmaceutical
Slander Personal Injury
| 330 Federal Employers’ Product Liability
Liability [_] 368 Asbestos Personal

340 Marine
= 345 Marine Product
Liability

350 Motor Vehicle

= 3435 Motor Vehicle
Product Liability

| 360 Other Personal

Injury

| 362 Personal Injury -

Medical Malpractice

Injury Product
Liability

370 Other Fraud

4 371 Truth in Lending

LC] 380 Other Personal
Property Damage

[] 385 Property Damage

Product Liability

 

CIVIL RIGHTS

PERSONAL PROPERTY

PRISONER PETITIONS

BANKRUPTCY

[C1 6

uit Code Descriptions.
OTHER STATUTES |

[le

 

|) )625 Drug Related Seizure
of Property 21 USC 881

422 Appeal 28 USC 158
423 Withdrawal

H

H 375 False Claims Act

 

 

740 Railway Labor Act
751 Family and Medical
Leave Act
790 Other Labor Litigation

 

110 Insurance
120 Marine
130 Miller Act
140 Negotiable Instrument
[_] 150 Recovery of Overpayment
& Enforcement of Judgment
= 151 Medicare Act
152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
[_] 153 Recovery of Overpayment
of Veteran’s Benefits
[_] 160 Stockholders’ Suits
[x] 190 Other Contract
195 Contract Product Liability
- 196 Franchise
[____ REAL PROPERTY
|_| 210 Land Condemnation
| | 220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
[| 290 All Other Real Property

 

|_| 440 Other Civil Rights
| 441 Voting
442 Employment
— 443 Housing’
Accommodations
|| 445 Amer. w/ Disabilities -
Employment
|| 446 Amer. w/Disabilities -

Other
| 448 Education

Habeas Corpus:
|_| 463 Alien Detainee
| 510 Motions to Vacate
Sentence
Hl 330 General
|] 535 Death Penalty
Other:
540 Mandamus & Other
$50 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of

 

 

Confinement

| | 791 Employee Retirement

| ]690 Other 28 USC 157
INTELLECTUAL
PROPERTY RIGHTS
| 820 Copyrights
830 Patent
835 Patent - Abbreviated
New Drug Application
840 Trademark
LABOR I | 880 Defend Trade Secrets
J? LO Fair Labor Standards Act of 2016
Act
| 720 Labor/Management SOCIAL SECURITY
Relations 861 HLA (1395ff)

862 Black Lung (923)
863 DIWC/DIWW (405())
864 SSID Title XVI

|_| 865 RSI (405(g))

376 Qui Tam (31 USC
3729(a))
|_| 400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce
460 Deportation
470 Racketeer Influenced and
Corrupt Organizations
| 480 Consumer Credit
(15 USC 1681 or 1692)
| 485 Telephone Consumer

Protection Act

490 Cable/Sat TV
850 Securities‘Commodities’
Exchange
| 890 Other Statutory Actions
| | 891 Agricultural Acts
893 Environmental Matters

 

Income Security Act

IMMIGRATION

|__ FEDERAL TAX SUITS

 

895 Freedom of Information

 

|_| 870 Taxes (U.S. Plaintiff
or Defendant)

{| 871 IRS—Third Party
26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|_| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

Original

l
Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

3 Remanded from

Appellate Court

28 U.S.C. 1332

4 Reinstated or

Reopened Another

(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

5 Transferred from

District
Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

Brief description of cause:

 

Breach of Contract, Unjust Enrichment, Account Stated

 

VII. REQUESTED IN
COMPLAINT:

[] CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

IF ANY

(See instructions):

DEMAND §$
125,443.34

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

L]ves [x] No

 

JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
5/3/2021 !s! H.C. Jones Ill

 

FOR OFFICE USE ONLY

RECEIPT #

AM

AOUNT APPLYING IFP

 

JUDGE

MAG. JUDGE
J5 44 Reverse (Rev. 04/21)

Case 1:21-cv-01077-RDB Document 1-1 Filed 05/03/21 Page 2 of 2
INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet 1s submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)  Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

IL. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section II below; NOTE: federal question actions take precedence over diversity
cases.)

III. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

V. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statute,

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
